 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     KEITH CANDLER,                                       Case No. 2:17-cv-02436 TLN CKD (PC)
12
                                           Plaintiff, ORDER
13
                   v.
14

15   J. STEWART, et al.,
16                                      Defendants.
17

18        Good cause appearing, Defendants’ request for an extension of time in which to file a

19   response or cross motion to Plaintiff’s motion for summary judgment is granted. Defendants are

20   permitted up to and including December 21, 2018, in which to file a response or cross motion to

21   Plaintiff’s motion for summary judgment.

22   Dated: December 5, 2018
                                                      _____________________________________
23
                                                      CAROLYN K. DELANEY
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                      1
                                                              [Proposed] Order (2:17-cv-02436 TLN CKD (PC))
